Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 101

          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claim 10 recites, “A computer-readable storage medium….  
           Specification (US 2020/0267011), recites, as follows:
[0115] ….The computer software product is stored in a storage medium (such as a read-only memory (ROM)/random access memory (RAM), a magnetic disk or an optical disk)…. 
           Applicant has provided intrinsic evidence of embodiment for the term as “...storage medium”. Since the applicant fails to inclusively and specifically provide antecedent basis to limit the specific statutory embodiments, “computer-readable storage medium” belongs to the intrinsic non-statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media.          
          Claim 10 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. It is recommended that the preamble of claim 10 be modified as follows: “A non-transitory computer-readable storage medium…”






Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 12/16/2019, 10/5/2020 and 2/24/2021 have been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1, 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of reference Cisco (EP 2899933), in view of Hammer et al. (U.S. PG-Publication # 2013/0166703).

         Consider claims 1, 5, 9 and 10, Cisco et al. clearly disclose a multicast cross-domain (fig. 2 and par. 14 (BIER-enabled nodes 206 -218 form a provider network, or domain)) method, comprising: 
         dividing nodes in each domain of a multi-domain network into a multicast proxy node and common nodes (this very broad expressions can be interpreted as "provider edge nodes 206, 214, 216, and 218" and "Hosts 201,203, 205, and 207 are computing devices coupled to the customer edge nodes", see par. 14); 
         sending, by one common node of the common nodes, a subscription request to a multicast source node outside the each domain through the multicast proxy node in the each domain (par. 22 (When a receiver (e.g., a host, such as host 203 of FIG. 2) wishes to join a multicast group, the receiver sends membership information (e.g., using Internet Group Management Protocol (IGMP)) to the BFER the receiver is coupled to (either directly or indirectly). The membership information identifies the multicast group the host wishes to join and optionally identifies a source associated with the multicast group)); 
         sending, by the multicast source node, a bit indexed explicit replication (BIER) multicast message obtained through BIER encapsulation to the multicast proxy node (par. 16 (Multicast data packets from source 201 enter the BIER network via the BFIR (BIER-enabled node 206). Each of BIER-enabled nodes 214, 216, and 218 is configured as a bit forwarding egress router (BFER). The BFERs can be connected (directly or via customer edge routers) to hosts, such as receivers, or other networks. A BFER is a BIER-enabled node that is the last BIER-enabled node on a path between a source and a receiver. The BFER may be a provider edge (PE) node that is coupled to the receiver either directly or indirectly (e.g., through a non-BIER-enabled CE node))); and 
         sending, by the multicast proxy node, the BIER multicast message to the one common node (implicit from the passage in par. 16 cited above). 
          However, Cisco et al. do not specifically disclose a proxy node. 
          In the same field of endeavor, Hammer et al. clearly show proxy nodes (fig. 1, par. 22 (Customer nodes 102, 104, and 106 are coupled to proxies 112, 114, and 116, respectively, which assist in management of services received from service nodes 132, 134, 136, and 138)).                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a multicast cross-domain, as taught by Cisco, and show a proxy node, as taught by Hammer, so that resources can be utilized effectively.




         Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of reference Cisco (EP 2899933), in view of Hammer et al. (U.S. PG-Publication # 2013/0166703), and in view of Bragg et al. (U.S. PG-Publication # 2017/0033939).


          Consider claim 2, and as applied to claim 1 above, 
                          claim 6, and as applied to claim 5 above,
Cisco et al. clearly disclose a multicast cross-domain method, wherein the dividing the nodes in the each domain of the multi-domain network into the multicast proxy node and the common nodes comprises: 
         selecting a domain border node as the multicast proxy node, taking nodes other than the multicast proxy node in the each domain as the common nodes (this very broad expressions can be interpreted as "provider edge nodes 206, 214, 216, and 218" and "Hosts 201,203, 205, and 207 are computing devices coupled to the customer edge nodes", see par. 14);
          However, Cisco et al. do not specifically disclose a node number for the multicast proxy node. 
          In the same field of endeavor, Bragg et al. clearly show:                   
          configuring a node number for the multicast proxy node (par. 42 (For each pruned multicast tree, a (globally unique) Multicast Flow Identifier (MFID) is provisioned on each edge node terminating that tree); and 
         notifying the node number to other nodes in the each domain and a border node in a neighboring domain (par. 42 (For each pruned multicast tree, a (globally unique) Multicast Flow Identifier (MFID) is provisioned on each edge node terminating that tree. The MFID is advertised via the IGP (as is done for Source-Node-SIDs), thereby allowing all nodes in the domain to compute the SPF multicast trees required to join the endpoints specified by the MFID, and their positions on those trees)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a multicast cross-domain, as taught by Cisco, and show a node number for the multicast proxy node, as taught by Bragg, so that resources can be utilized effectively.



         Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of reference Cisco (EP 2899933), in view of Hammer et al. (U.S. PG-Publication # 2013/0166703), and Bragg et al. (U.S. PG-Publication # 2017/0033939), and in view of Garcia-Luna-Aceves et al. (U.S. PG-Publication #2002/0035602), hereinafter “Garcia”, and in view of Xu et al. (U.S. PG-Publication # 2017/0317841).


           Consider claim 3, and as applied to claim 2 above, 
                          claim 7, and as applied to claim 6 above,
Cisco et al. clearly disclose a multicast cross-domain method, wherein sending, by the one common node of the common nodes, the subscription request to the multicast source node outside the each domain through the multicast proxy node in the each domain (par. 29 (At 322, the BFER receives a membership request from a host, such as host 203 of Figure 2. The membership request is optionally relayed through a customer edge node, such as customer edge node 213 of Fig. 2)), and sending, by the multicast source node, the BIER multicast message obtained through the BIER encapsulation to the multicast proxy node (par. 16 (Multicast data packets from source 201 enter the BIER network via the BFIR (BIER-enabled node 206). Each of BIER-enabled nodes 214, 216, and 218 is configured as a bit forwarding egress router (BFER). The BFERs can be connected (directly or via customer edge routers) to hosts, such as receivers, or other networks. A BFER is a BIER-enabled node that is the last BIER-enabled node on a path between a source and a receiver. The BFER may be a provider edge (PE) node that is coupled to the receiver either directly or indirectly (e.g., through a non-BIER-enabled CE node)), par. 34 (After encapsulating the bit string into a multicast data packet, the BFIR forwards the multicast data packet to one or more BIER-enabled nodes using the BFIR’s BFTS(s)) comprises: 
         encapsulating, by the multicast source node, a multicast stream to be sent into the BIER multicast message, wherein a BIER header of the BIER multicast message comprises bit information of the multicast proxy node (par. 34 (After encapsulating the bit string into a multicast data packet, the BFIR forwards the multicast data packet to one or more BIER-enabled nodes using the BFIR’s BFTS(s). A BIER-enabled node that receives the multicast data packet determines, using the bit string in the multicast data packet and the BIER-enabled node’s own BFT(s), whether to forward the multicast data packet to one or more of its neighbors, and if so, to which one(s). To do so, the BIER-enabled node compares the bit string in the multicast data packet with the FBM entries in the BIER-enabled node’s BFT. In one embodiment, the BIER-enabled node performs a logical AND operation between the multicast data packet’s bit string and the FBMs in the BIER-enabled node’s BFT. As noted, the BIER-enabled node's BFT includes, in one embodiment, an entry for each neighbor of the BIER-enabled node, and each entry includes a FBM field that indicates which BFERs are reachable along a shortest path via the neighbor identified in the entry);
          However, Cisco et al. do not specifically disclose one common node is not in the same domain as the multicast source node subscribed by the one common node. 
          In the same field of endeavor, Garcia et al. clearly show:
          determining whether the one common node is in a same domain as the multicast source node subscribed by the one common node (fig. 2, par. 46 (Referring to FIG. 2, consider a scenario where three hosts from three different multicast groups MG1, MG2, MG3 must coordinate access to a shared resource for which they are contending. FIG. 2 depicts a snapshot of the protocol operation in a ternary tree), par. 47 (Assume that hosts 12, 100 and 11 all request the floor held by FC at location 101. All request packets need to be routed along branches of the tree to 101)); 
         in response to determining that the one common node is not in the same domain as the multicast source node subscribed by the one common node, performing the following operations: 
         initiating, by the one common node, the subscription request to the multicast proxy node, wherein the subscription request comprises multicast source information and about the multicast proxy node (par. 37 (Various mechanisms for initiation, joining, and advertising of collaborative sessions exist. We assume that one host, representing itself or a multicast group, initiates a session and advertises the session description, multicast address and media in use in a session directory. The directory serves as a rendezvous interface, which allows other hosts to join via a call-up mechanism. The control tree is grown from the initiating node as the root, and other hosts joining the session are considered first off tree, unicasting request-to-join messages to the inviting root node based on addressing information provided by the session directory));
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a multicast cross-domain, as taught by Cisco, and show one common node is not in the same domain as the multicast source node subscribed by the one common node, as taught by Garcia, so that resources can be utilized effectively.
          However, Cisco and Garcia do not specifically disclose the subscription request. 
          In the same field of endeavor, Xu et al. clearly show:
          receiving, by the multicast proxy node, the subscription request, and sending, by the multicast proxy node as a multicast receiving end, the subscription request to the multicast source node through a border gateway protocol (BGP) (par. 11 (the BFER registration message is a Protocol Independent Multicast (PIM) join message, a Border Gateway Protocol (BGP) update message, or a Locator Identity Separation Protocol (LISP) map-register message));  
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a multicast cross-domain, as taught by Cisco, show one common node is not in the same domain as the multicast source node subscribed by the one common node, as taught by Garcia, and show the subscription request, as taught by Xu, so that resources can be utilized effectively.



           Consider claim 4, and as applied to claim 3 above, 
                          claim 8, and as applied to claim 7 above,
Cisco et al. clearly disclose a multicast cross-domain method, wherein sending, by the multicast proxy node, the BIER multicast message to the one common node comprises:   
         receiving, by the multicast proxy node, the BIER multicast message, striping the BIER header from the BIER multicast message (Cisco: par. 34 (After encapsulating the bit string into a multicast data packet, the BFIR forwards the multicast data packet to one or more BIER-enabled nodes using the BFIR’s BFTS(s); EN: Since the header is encapsulated, it would be obvious the BIER header has to be striped in order to reach the data), and 
         sending the multicast message without the BIER header to the one common node (par. 16 (The BFER may be a provider edge (PE) node that is coupled to the receiver either directly or indirectly (e.g., through a non-BIER-enabled CE node), it can be easily derived that for non-BIER enabled nodes the BIER header should be stripped from the multicast message)).


 



Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462 

March 18, 2021